Citation Nr: 0614277	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-24 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right foot (claimed as the right leg).

2.  Entitlement to service connection for degenerative 
arthritis of the left foot (claimed as the left leg).

3.  Entitlement to service connection for back disability.

4.  Entitlement to service connection for the residuals of a 
left eye injury.

5.  Entitlement to service connection for the residuals of a 
right eye injury.

6.  Entitlement to service connection for bilateral hearing 
loss disability.

7.  Entitlement to service connection for hypertension.
8.  Entitlement to service connection for the residuals of a 
cold injury, claimed as peripheral neuropathy.

9.  Entitlement to service connection for oral cellulitis.

10.  Entitlement to service connection for bilateral hand 
tremors.  

11.  Entitlement to a compensable rating for hemorrhoids.

12.  Entitlement to a 10 percent rating due to multiple 
service-connected disabilities, evaluated as noncompensable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and T. A.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1951 to April 1953,

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, dated 
in July 1999 and March 2000.

In February 2005, the veteran testified at a hearing at the 
RO before the undersigned.  During his hearing, the veteran 
raised contentions to the effect that service connection was 
warranted for a speech defect.  That claim has not been 
certified to the Board on appeal nor has it otherwise been 
developed for appellate purposes.  Therefore, the Board has 
no jurisdiction over that claim and it will not be considered 
below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2005). However, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  On February 16, 2005, prior to the promulgation of a 
decision, the veteran requested withdrawal of his appeal with 
respect to the issue of service connection for degenerative 
arthritis of the right leg.

2.  On February 16, 2005, prior to the promulgation of a 
decision, the veteran requested withdrawal of his appeal with 
respect to the issue of service connection for back 
disability.

3.  On February 16, 2005, prior to the promulgation of a 
decision, the veteran requested withdrawal of his appeal with 
respect to the issue of service connection for the residuals 
of a right eye injury.

4.  On February 16, 2005, prior to the promulgation of a 
decision, the veteran requested withdrawal of his appeal with 
respect to the issue of service connection for bilateral 
hearing loss disability.

5.  On February 24, 2005, prior to the promulgation of a 
decision, the veteran requested withdrawal of his appeal with 
respect to the issue of a compensable rating for his service 
connected hemorrhoids.

6.  The objective and competent medical evidence of record 
demonstrates that a left foot disability, primarily diagnosed 
as degenerative arthritis and a exostosis of the dorsum of 
the left foot, was first manifested many years after service; 
and there is no competent medical evidence of record that it 
is in any way related to service or that the arthritis was 
manifested in the first year after the veteran's discharge 
from service.  

7.  The objective and competent medical evidence of record 
demonstrates that a left eye disability, primarily diagnosed 
as cataracts, was first manifested many years after service; 
and there is no competent medical evidence of record that it 
is in any way related to service.   

8.  The objective and competent medical evidence of record 
demonstrates that hypertension was first manifested many 
years after service; and there is no competent evidence of 
record that it is in any way related to service or that it 
was manifested within the first year after the veteran's 
discharge from service.  

9.  The objective and competent medical evidence of record 
demonstrates that peripheral neuropathy was first manifested 
many years after service; and there is no competent evidence 
of record that it is in any way related to service or that it 
was manifested within the first year after the veteran's 
discharge from service.  

10.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of oral cellulitis.

11.  The objective and competent medical evidence of record 
demonstrates that hand tremors were first manifested many 
years after service; and there is no competent medical 
evidence of record that they are in any way related to 
service or were manifested within the first year after the 
veteran's discharge from service.  

12.  Service connection currently is in effect for a history 
of amebiasis and for hemorrhoids, each evaluated as non-
compensably disabling.

13.  There is no probative evidence of record that the 
veteran's service-connected disabilities clearly interfere 
with his employment.  


CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal with 
respect to the issues of entitlement to service connection 
for degenerative arthritis of the right leg, a back 
disability, residuals of a right eye injury, bilateral 
hearing loss, and a compensable rating for hemorrhoids, the 
Board does not have jurisdiction to consider the claims.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).

2.  A left foot disability was not incurred in or aggravated 
by service, nor may degenerative arthritis of the left foot 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).  

3.  A left eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

4.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).  

5.  Peripheral neuropathy was not incurred in or aggravated 
by service, nor may it presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).  

6.  Oral cellulitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

7.  Bilateral hand tremors were not incurred in or aggravated 
by service, nor may they be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).  

8.  The criteria for a ten percent rating for multiple 
noncompensable service-connected disabilities have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.324 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Right Leg, Back, and Right Eye 
Disorders, and Bilateral Hearing Loss, and a Compensable 
Evaluation for Hemorrhoids

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

During his hearing on February 16, 2005, the veteran withdrew 
his claims for service connection for degenerative arthritis 
of the right leg, back strain, the residuals of a right eye 
injury, and bilateral hearing loss.  A transcript of that 
hearing is associated with the claims files.

In a signed statement received by the RO on February 24, 
2005, the veteran withdrew his claim for a compensable rating 
for hemorrhoids.  

Hence, with respect to the foregoing issues, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review those issues, and they are dismissed.

II. Service Connection for Left Foot and Left Eye 
Disabilities, Hypertension, 
Peripheral Neuropathy, Oral Cellulitis, and Hand Tremors, and 
a
Ten Percent Rating for Multiple Noncompensable Service-
Connected Disabilities

A.  Duty to Assist and Notify

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for disabilities of the 
left foot, left eye, hypertension, peripheral neuropathy, 
oral cellulitis, and hand tremors.  The Board must determine 
whether VA has met its statutory duty to assist the veteran 
in the development of his claim of entitlement to a ten 
percent rating for multiple noncompensable service-connected 
disabilities.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

In letters dated in April 2002, July 2003, and June 2004, the 
RO informed the veteran that in order to establish service 
connection for a particular disability, there had to be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

The RO also informed the veteran that in order to obtain a 
ten percent rating for multiple non-service-connected 
disabilities, he had to present evidence of significant 
occupational impairment due to those disabilities.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claims.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the claims 
of entitlement to service connection for service connection 
for disabilities of the left foot, left eye, hypertension, 
peripheral neuropathy, oral cellulitis, and hand tremors was 
not sent to the veteran until after the initial rating 
decisions in July 1999 and March 2000.  Nevertheless, any 
defect with respect to the timing of that notice was harmless 
error.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159(b).  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's service connection claims and his claim for a 10 
percent evaluation under 38 C.F.R. § 3.324 are being denied, 
no disability rating or effective date will be assigned and, 
as set forth below, there can be no possibility of prejudice 
to the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

As noted above, in April 2002, July 2003, and June 2004, the 
RO provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  
Further, in the July 1999 rating action that denied the 10 
percent evaluation pursuant to 38 C.F.R. § 3.324 appellant 
was instructed what the bases for the denial was, and why the 
10 percent rating was not for assignment.  Thus he was put on 
notice of the information needed for the 10 percent rating.  

The Board is aware of the Federal Circuit court's holding in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006) 
concerning using post decisional documents.  The use of the 
rating decision as an instrument of notice in this case is 
cured by the subsequent de novo review by the November 1999 
and April 2000 statements of the case, and the April and 
November 2002, July and September 2003, June 2004, and 
January 2005 supplemental statements of the case.

As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims of service connection and a ten percent rating 
under 38 C.F.R. § 3.324.  However, he was not provided with 
notice of the type of evidence necessary to establish the 
degree of disability or effective dates for the 
disability(ies) on appeal.  

Despite the inadequate notice provided to the veteran on the 
effective date element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

As the Board concludes below, the preponderance of the 
evidence is against the appellant's claims for service 
connection for left foot and left eye disorders, 
hypertension, peripheral neuropathy, oral cellulitis, and 
hand tremors.  The preponderance of the evidence is also 
against the appellant's claim for a 10 percent rating due to 
multiple non-compensable service-connected disabilities under 
38 C.F.R. § 3.324.  Therefore, with respect to those issues, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to his 
claims of service connection for disabilities of the left 
foot, left eye, hypertension, peripheral neuropathy, oral 
cellulitis, and hand tremors.  There is no reasonable 
possibility that further development would lead to any 
additional relevant evidence with respect to his claim of 
entitlement to a ten percent rating for multiple 
noncompensable service-connected disabilities.  As such, 
there is no prejudice to the veteran due to a failure to 
assist him with any of those claims.  See Mayfield v. 
Nicholson, supra (discussing prejudicial error).  

Therefore, further action is unnecessary, and the Board will 
proceed to the merits of the appeal.  See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  


B.	Facts Background and Legal Analysis

Under 38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and hypertension, arthritis, or 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

1.  Service Connection for a Left Foot Disorder

The veteran contends that his left foot was injured in a rock 
slide in service and that he now has a residual growth on the 
top of his left foot.  Therefore he maintains that service 
connection is warranted.

The report of the veteran's March 1951 service entrance 
examination is negative for any complaints or clinical 
findings of a left foot abnormality.  In May 1952, the 
veteran sustained a laceration of the left leg and contusions 
of the right leg and both feet.  He was hospitalized 
primarily for the treatment of his left leg laceration and 
right foot problems.  After approximately two weeks, it was 
noted that his injuries had healed and that he was quite 
active.  Accordingly, he was returned to duty.  

Thereafter, there were no further complaints or clinical 
findings of any left foot abnormalities in service.  Indeed, 
the report of his April 1953 service separation examination 
shows that his lower extremities were normal.  

Post service, left foot problems were not clinically reported 
again until July 1998, when X-rays of the left foot revealed 
degenerative arthritis.  X-rays, taken during an August 2003 
VA examination confirmed those findings, as well as an 
exostosis on the dorsum of the left foot.  

Despite the recent X-ray findings, there is no objective and 
competent medical evidence on file to show that the veteran's 
currently diagnosed left foot problems are in any way related 
to service or that the degenerative arthritis of the left 
foot is the result of disease or injury incurred in or 
aggravated during the first year after his discharge from 
service.  The preponderance of the objective evidence is 
against the veteran's claim and, accordingly, service 
connection for left foot disability is not warranted.

2.  Service Connection for a Left Eye Disorder

The veteran contends that while sharpening a hatchet in 
service, a piece of metal struck him in the eye.  He states 
that he now has vision problems as a result of that injury.  
Therefore, he maintains that service connection is warranted.  

The report of the veteran's service entrance examination 
shows that he had visual acuity of 20/30 in the right eye and 
20/40 in the left eye.  Otherwise, the examination of his 
eyes, pupils, and ocular motility, as well as the report of 
an ophthalmoscopic examination was normal.

During service, the veteran did sustain an injury while 
sharpening a hatchet; however, it affected his right eye not 
his left eye.  

Indeed, the veteran's service medical records are completely 
negative for left eye disability of any kind.  Moreover, 
during the veteran's service separation examination, his 
visual acuity was actually sharper (20-1, bilaterally) than 
it was during his service entrance examination.

Post service, a left eye disability, primarily diagnosed as 
cataracts, was not clinically reported until June 1993, when 
it was noted by S. J. M., O.D.  That diagnosis was confirmed 
several years later during a December 1998 VA eye 
examination.  Medical reports from that time also show a left 
corneal scar and, in April 2001, a VA health care provider 
suggested that the veteran had residuals of left eye trauma 
from service.  However, that conclusion was based on history 
related by the veteran.  As such, it is not considered 
competent evidence of service connection.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (The filtering of the veteran's 
account of his military service through his physician does 
not transform the veteran's account into competent medical 
evidence, or an accurate account of those experiences, merely 
because the transcriber happens to be a medical 
professional.).  

Absent competent medical evidence of a left eye injury in 
service or of a nexus between the veteran's currently 
diagnosed left eye problems and service, the veteran cannot 
meet the criteria for service connection.  The preponderance 
of the objective evidence is against the claim for service 
connection for a left eye disability.  

In arriving at this decision, the Board notes that refractive 
error of the eye is not considered a disability for which 
service connection may be established.  38 C.F.R. § 3.303(c).

3.  Service Connection for Hypertension

During service in February 1952, the veteran's blood pressure 
was reported as 130/90; however, his service medical records, 
including the reports of his service entrance and separation 
examinations, are negative for any findings of hypertension.

Post service, hypertension was not clinically reported until 
July 1998, when it was noted during VA outpatient treatment.  

The veteran's current diagnosis of hypertension 
notwithstanding, there is not competent medical evidence on 
file that the veteran's hypertension is in any way related to 
service or was manifested within the first year after his 
discharge from service.  The preponderance of the objective 
evidence is against the veteran's claim for service 
connection for hypertension.  Therefore, the veteran cannot 
meet the criteria for service connection on a direct or 
presumptive basis.  

4.  Service Connection for Peripheral Neuropathy

The veteran contends that his peripheral neuropathy is 
primarily the result of cold injury sustained on bivouac 
during basic training at Fort Leonard Wood, Missouri, and 
while building bridges in the Republic of Korea.  

Although the veteran was stationed in Korea during the winter 
months, he entered service in June 1951 and was stationed at 
Fort Leonard Wood in the summer of 1951.  

In any event, the veteran's service medical records, 
including the reports of his service entrance and separation 
examinations, are negative for any complaints or clinical 
findings of peripheral neuropathy or of a cold injury or the 
residuals of a cold injury.

In September 1999, the veteran underwent a VA cold injury 
protocol examination.  The report indicates that the veteran 
gave a history of suffering his original cold injury in 1951 
while he was in basic training in Missouri and for which he 
sought treatment for a corpsman, although the VA examiner was 
unable to find documentation in the veteran's service medical 
records.  The diagnosis was probable cold injury of the 
fingers.  The examiner stated that the diagnosis was 
supported by the veteran's subjective complaints, including 
initial frostbite, cold sensitization, and sensory loss, as 
well as objective findings of sensory loss in the distal 
phalanges.  

Vascular laboratory testing in October 1999 revealed normal 
segmental limb pressures with evidence for cold sensitivity 
in the lower extremities only.  

In a November 1999 addendum, following additional laboratory 
testing, the VA examiner concluded that the veteran had 
peripheral neuropathy.  The examiner stated that the etiology 
was multifactorial and included cold injury and a vitamin B-
12 deficiency.  The examiner further stated, however, that 
there was no way in the evidence to separate which symptoms 
were due to which etiology. 

Although the VA examiner suggested that the veteran's 
peripheral neuropathy was due, at least in part, to the 
residuals of a cold injury in service, that suggestion was 
based on history related by the veteran.  Indeed, the VA 
examiner acknowledged that there was no documentation in the 
veteran's service medical records that he was treated for 
such an injury.  As above, a medical history related by the 
veteran, even though transcribed by a medical professional, 
cannot be considered competent evidence of service 
connection.  See LeShore, supra.  See also Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (A medical opinion based upon an 
inaccurate factual premise is not probative.).

In August 2002, the veteran was reexamined by VA.  While the 
examiner conceded that the veteran had suffered frostbite 
during basic training at Fort Leonard Wood, the VA examiner 
stated that it was unlikely that the veteran's peripheral 
neuropathy was related to cold exposure in service.  
Moreover, results of subsequent electromyography (EMG) and 
nerve conduction studies performed in August 2002 were 
normal.  

After reviewing the record, the Board finds no competent 
medical evidence that the veteran actually sustained a cold 
injury in service.  Moreover, the preponderance of the 
evidence is against a finding that the veteran has current 
residuals of a cold injury.  Absent such evidence that 
portion of the appeal is denied.

5.  Service Connection for Oral Cellulitis

The report of the veteran's service entrance examination is 
negative for any complaints or clinical findings of oral 
cellulitis.  

Such a disorder was not clinically reported until July 1951, 
when the veteran developed oral cellulitis following a tooth 
extraction.  He was admitted to the hospital, where he was 
placed on a regimen of antibiotics.  After one week, his 
condition was considered normal, and he was discharged to 
full duty.  

Since July 1951, there is absolutely no competent evidence on 
file that the veteran has experienced any further episodes of 
oral cellulitis.  

Absent a current diagnosis of oral cellulitis, the Board 
concludes that the episode in service was acute and 
transitory and resolved without residual disability.  
Therefore, the veteran cannot meet the criteria for service 
connection.  See Degmetich, Brammer, Rabideau, supra.  
Accordingly, the preponderance of the objective evidence is 
against the claim for service connection for oral cellulitis 
and the claim is denied.



6.  Service Connection for Bilateral Hand Tremors

The veteran contends that he has hand tremors, primarily as 
the result of a cold injury or exposure to 
dichlorodiphenyltrichloroethane (DDT), a pesticide, in 
service.

The veteran's service medical records, including the reports 
of his service entrance and service separation examinations, 
are negative for reports of hand tremors, a cold injury, or 
exposure to DDT.  

Post service, hand tremors, diagnosed as essential tremor, 
were first clinically recorded in September 1997 following 
workup at the Mayo Clinic.  At that time, the examiner 
explained that essential tremor was a disorder of unknown 
etiology. 

Although probative medical evidence dated since that time 
continues to show the presence of a hand tremor, there is no 
competent evidence on file that such disorder is in any way 
related to service.  In particular, there is no competent 
evidence that the veteran was exposed to DDT in service or 
that the claimed cold exposure resulted in neurologic 
impairment.  In this regard, it must be emphasized that 
results of an EMG and nerve conduction studies, performed in 
August 2002, were essentially normal.

Absent any competent evidence of hand tremors in service or 
during the first year after the veteran's discharge from 
service, the preponderance of the objective evidence of 
record is against the claim and service connection for 
bilateral hand tremors is not warranted on either a direct or 
presumptive basis.  

7.  Additional Considerations

In arriving at the foregoing decisions, the Board notes that 
the veteran did not submit his claim for service connection 
until 1998, many years after his discharge from service.  
Although such a delay in filing the current claim is not 
dispositive, it is part of the entire evidentiary picture and 
suggests a lack of continuing symptomatology generally 
associated with chronic disability.  In this regard, the 
Board notes that the veteran was familiar with the VA claims 
process, having a filed a claim of entitlement to service 
connection for amebiasis approximately one year after his 
separation from service.  Accordingly, had they been present, 
he could have filed an earlier claim for service connection 
for left foot disability, left eye disability, hypertension, 
peripheral neuropathy, oral cellulitis, and/or bilateral hand 
tremors.  

The Board also notes that the only other reports of a 
relationship between any of the claimed disabilities and 
service come from the veteran and from a longtime friend, 
T.A.  As laymen, however, they are only qualified to report 
on matters which are capable of lay observation.  They are 
not qualified to render opinions which require medical 
expertise, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  See also Harvey v. Brown, 6 Vet. 
App. 390, 393-94 (1994).  Here, the appellant has not 
submitted any medical opinion or other medical evidence that 
supports his claims.  Moreover, the preponderance of the 
probative and objective medical evidence now of record 
militates against a finding that the appellant has a left leg 
or eye disorder, hypertension, peripheral neuropathy, oral 
cellulitis, or bilateral hand tremors, related to service or 
any incident thereof, or to a service-connected disability.  
38 U.S.C.A. §§ 1101 1110, 1112, 1113, 5107(a); 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
left leg and eye disorders, hypertension, peripheral 
neuropathy, oral cellulitis, and bilateral hand tremors must 
be denied.

III. Ten Percent Rating for Multiple Non-Compensable Service-
Connected Disabilities

Finally, the Board notes that service connection is currently 
in effect for a history of amebiasis and for hemorrhoids, 
each evaluated non-compensably disabling.  The veteran seeks 
a 10 percent rating for those disorders, claiming that they 
clearly interfere with his employment.  

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities, VA is authorized 
to apply a 10 percent rating, but not in combination with any 
other rating.  38 C.F.R. § 3.324.  

In this case, the evidence shows that the veteran is clearly 
unable to work as he receives a permanent and total 
disability rating for pension purposes (RO rating decision of 
July 1999).  However, his primary disabilities are 
nonservice-connected:  a bilateral hand tremor, a head 
tremor, a voice tremor, arthritis of the left foot, arthritis 
of the left ankle, and back strain.  He also receives 
additional pension benefits due to his need for the regular 
aid and attendance of another person (RO rating decision of 
January 2004).  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. § 3.351(a)(1) (2005).  

Despite his receipt of VA pension benefits, however, there is 
no competent evidence of record that his history of service-
connected amebiasis or hemorrhoids is of such character as 
clearly to interfere with normal employability.

Indeed, a sigmoidoscopy, performed in December 1997 showed 
that the veteran's hemorrhoids were only mild in nature.  

In August 2003, the veteran sought VA outpatient treatment 
due to a two week history of diarrhea and vomiting.  Although 
there was a diagnosis of recurring amebiasis, there were no 
competent objective findings to support his contentions that 
his service-connected disabilities clearly interfered with 
normal employability.  Absent such evidence, 
dichlorodiphenyltrichloroethane (DDT), a pesticide.


ORDER

The appeal with respect to the issues of service connection 
for degenerative arthritis of the right leg, a back 
disability, residuals of a right eye injury, bilateral 
hearing loss, and a compensable rating for hemorrhoids, is 
dismissed.

Service connection for left foot disability is denied.

Service connection for left eye disability is denied.  

Service connection for hypertension is denied.

Service connection for peripheral neuropathy is denied.

Service connection for oral cellulitis is denied.

Service connection for bilateral hand tremors is denied.  

A 10 percent rating due to multiple service-connected 
disabilities evaluated as non-compensable is denied.




______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


